DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 5, 7, 8, 9 and 10 (see Remarks pages 12-15 filed on 06/11/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Hayashi (US 2017/0177985) discloses printing apparatus, printing requests for first and second target data are received via a network interface from a terminal device. First target data, first password information, and first identification information are stored in association with one another in a memory, and second target data, second password information, and first identification information are stored in association with one another in the memory. When it is determined that the specific password information received via the inputting device matches the first password information, the printing device is controlled to print a first image represented by the first target data, the second target data whose associating identification information is the first identification information associated with the first target data is extracted from the memory, and the printing device is controlled to print a second image represented by the second target data, (Para 0034-0167). However, Hayashi does not disclose in the affirmative, “execute at least one of the print jobs specified in accordance with success of the user authentication, wherein, in a case where a total number of pages of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a total number of pages of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Further, the next closest prior art Muto (US 2010/0079800) discloses execution of an image processing job is limited using a printing amount by an image processing job that has already been executed and a printing amount that is scheduled to be printed by an image processing job that has already been transmitted but not yet executed. To accomplish this, a multi-function peripheral manages a first printing amount that has already been printed by a executed print job and a second printing amount that is scheduled to be printed by a print job that has been transmitted from the multi-function peripheral to a printer and that has not yet been executed in association with a user ID, and determines, before transmitting the print job, whether or not the total of a third printing amount that is scheduled to be printed by the print job, the first printing amount and the second printing amount exceeds an upper limit amount, (Para 0043-0147). However, Muto does not disclose in the affirmative, “execute at least one of the print jobs specified in accordance with success of the user authentication, wherein, in a case where a total number of pages of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a total number of pages of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Finally, the next closest prior art Kaneko (US 10,691,384) discloses image forming apparatus according to an embodiment of the present invention includes: an authentication unit configured to perform authentication of a user; and a job management unit configured to perform printing processing by executing a saved print job, and in the case where the user is authenticated by the authentication unit, the job management unit executes a print job for which a first printing method is specified of print jobs associated with the user without receiving a selection by the user and executes a print job for which a second printing method is specified of print jobs associated with the user by receiving a selection by the user, (col. 1-13 lines 1-67). However, Kaneko does not disclose in the affirmative, “execute at least one of the print jobs specified in accordance with success of the user authentication, wherein, in a case where a total number of pages of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a total number of pages of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Therefore, the prior arts Hayashi, Muto and Kaneko alone or in combination do not render obvious in include the claimed feature in the affirmative, “execute at least one of the print jobs specified in accordance with success of the user authentication, wherein, in a case where a total number of pages of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a total number of pages of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”

Regarding independent claim 5, the closest prior art, Hayashi (US 2017/0177985) discloses printing apparatus, printing requests for first and second target data are received via a network interface from a terminal device. First target data, first password information, and first identification information are stored in association with one another in a memory, and second target data, second password information, and first identification information are stored in association with one another in the memory. When it is determined that the specific password information received via the inputting device matches the first password information, the printing device is controlled to print a first image represented by the first target data, the second target data whose associating identification information is the first identification information associated with the first target data is extracted from the memory, and the printing device is controlled to print a second image represented by the second target data, (Para 0034-0167). However, Hayashi does not disclose in the affirmative, “execute at least one the print jobs specified in accordance with success of the user authentication, wherein, in a case where a number of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a number of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Further, the next closest prior art Muto (US 2010/0079800) discloses execution of an image processing job is limited using a printing amount by an image processing job that has already been executed and a printing amount that is scheduled to be printed by an image processing job that has already been transmitted but not yet executed. To accomplish this, a multi-function peripheral manages a first printing amount that has already been printed by a executed print job and a second printing amount that is scheduled to be printed by a print job that has been transmitted from the multi-function peripheral to a printer and that has not yet been executed in association with a user ID, and determines, before transmitting the print job, whether or not the total of a third printing amount that is scheduled to be printed by the print job, the first printing amount and the second printing amount exceeds an upper limit amount, (Para 0043-0147). However, Muto does not disclose in the affirmative, “execute at least one the print jobs specified in accordance with success of the user authentication, wherein, in a case where a number of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a number of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Finally, the next closest prior art Kaneko (US 10,691,384) discloses image forming apparatus according to an embodiment of the present invention includes: an “execute at least one the print jobs specified in accordance with success of the user authentication, wherein, in a case where a number of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a number of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Therefore, the prior arts Hayashi, Muto and Kaneko alone or in combination do not render obvious in include the claimed feature in the affirmative, “execute at least one the print jobs specified in accordance with success of the user authentication, wherein, in a case where a number of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a number of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”

Regarding independent claim 7, the closest prior art, Hayashi (US 2017/0177985) discloses printing apparatus, printing requests for first and second target data are received via a network interface from a terminal device. First target data, first password information, and first identification information are stored in association with one another in a memory, and second target data, second password information, and first identification information are stored in association with one another in the memory. When it is determined that the specific password information received via the inputting device matches the first password information, the printing device is controlled to print a first image represented by the first target data, the second target data whose associating identification information is the first identification information associated with the first target data is extracted from the memory, and the printing device is controlled to print a second image represented by the second target data, (Para 0034-0167). However, Hayashi does not disclose in the affirmative, “executing at least one of the print jobs specified in accordance with success of the user authentication; wherein, in a case where a total number of pages of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a total number of pages of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Further, the next closest prior art Muto (US 2010/0079800) discloses execution of an image processing job is limited using a printing amount by an image processing “executing at least one of the print jobs specified in accordance with success of the user authentication; wherein, in a case where a total number of pages of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a total number of pages of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Finally, the next closest prior art Kaneko (US 10,691,384) discloses image forming apparatus according to an embodiment of the present invention includes: an authentication unit configured to perform authentication of a user; and a job management unit configured to perform printing processing by executing a saved print job, and in the case where the user is authenticated by the authentication unit, the job management unit executes a print job for which a first printing method is specified of “executing at least one of the print jobs specified in accordance with success of the user authentication; wherein, in a case where a total number of pages of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a total number of pages of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Therefore, the prior arts Hayashi, Muto and Kaneko alone or in combination do not render obvious in include the claimed feature in the affirmative, “executing at least one of the print jobs specified in accordance with success of the user authentication; wherein, in a case where a total number of pages of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a total number of pages of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”

Regarding independent claim 8, the closest prior art, Hayashi (US 2017/0177985) discloses printing apparatus, printing requests for first and second target  “executing at least one of the print jobs specified in accordance with success of the user authentication, wherein in a case where a number of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a number of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Further, the next closest prior art Muto (US 2010/0079800) discloses execution of an image processing job is limited using a printing amount by an image processing job that has already been executed and a printing amount that is scheduled to be printed by an image processing job that has already been transmitted but not yet executed. To accomplish this, a multi-function peripheral manages a first printing amount that has already been printed by a executed print job and a second printing “executing at least one of the print jobs specified in accordance with success of the user authentication, wherein in a case where a number of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a number of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Finally, the next closest prior art Kaneko (US 10,691,384) discloses image forming apparatus according to an embodiment of the present invention includes: an authentication unit configured to perform authentication of a user; and a job management unit configured to perform printing processing by executing a saved print job, and in the case where the user is authenticated by the authentication unit, the job management unit executes a print job for which a first printing method is specified of print jobs associated with the user without receiving a selection by the user and executes a print job for which a second printing method is specified of print jobs associated with the user by receiving a selection by the user, (col. 1-13 lines 1-67). However, Kaneko does not disclose in the affirmative, “executing at least one of the print jobs specified in accordance with success of the user authentication, wherein in a case where a number of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a number of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Therefore, the prior arts Hayashi, Muto and Kaneko alone or in combination do not render obvious in include the claimed feature in the affirmative, “executing at least one of the print jobs specified in accordance with success of the user authentication, wherein in a case where a number of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a number of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”

Regarding independent claim 9, the closest prior art, Hayashi (US 2017/0177985) discloses printing apparatus, printing requests for first and second target data are received via a network interface from a terminal device. First target data, first password information, and first identification information are stored in association with one another in a memory, and second target data, second password information, and first identification information are stored in association with one another in the memory. When it is determined that the specific password information received via the inputting device matches the first password information, the printing device is controlled to print a  “execute at least one of the print jobs specified in accordance with success of the user authentication, wherein, in a case where a total number of pages of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a total number of pages of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Further, the next closest prior art Muto (US 2010/0079800) discloses execution of an image processing job is limited using a printing amount by an image processing job that has already been executed and a printing amount that is scheduled to be printed by an image processing job that has already been transmitted but not yet executed. To accomplish this, a multi-function peripheral manages a first printing amount that has already been printed by a executed print job and a second printing amount that is scheduled to be printed by a print job that has been transmitted from the multi-function peripheral to a printer and that has not yet been executed in association with a user ID, and determines, before transmitting the print job, whether or not the total of a third printing amount that is scheduled to be printed by the print job, the first printing amount and the second printing amount exceeds an upper limit amount, (Para 0043-“execute at least one of the print jobs specified in accordance with success of the user authentication, wherein, in a case where a total number of pages of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a total number of pages of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Finally, the next closest prior art Kaneko (US 10,691,384) discloses image forming apparatus according to an embodiment of the present invention includes: an authentication unit configured to perform authentication of a user; and a job management unit configured to perform printing processing by executing a saved print job, and in the case where the user is authenticated by the authentication unit, the job management unit executes a print job for which a first printing method is specified of print jobs associated with the user without receiving a selection by the user and executes a print job for which a second printing method is specified of print jobs associated with the user by receiving a selection by the user, (col. 1-13 lines 1-67). However, Kaneko does not disclose in the affirmative, “execute at least one of the print jobs specified in accordance with success of the user authentication, wherein, in a case where a total number of pages of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a total number of pages of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Therefore, the prior arts Hayashi, Muto and Kaneko alone or in combination do not render obvious in include the claimed feature in the affirmative, “execute at least one of the print jobs specified in accordance with success of the user authentication, wherein, in a case where a total number of pages of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a total number of pages of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”

Regarding independent claim 10, the closest prior art, Hayashi (US 2017/0177985) discloses printing apparatus, printing requests for first and second target data are received via a network interface from a terminal device. First target data, first password information, and first identification information are stored in association with one another in a memory, and second target data, second password information, and first identification information are stored in association with one another in the memory. When it is determined that the specific password information received via the inputting device matches the first password information, the printing device is controlled to print a first image represented by the first target data, the second target data whose associating identification information is the first identification information associated with the first target data is extracted from the memory, and the printing device is controlled to  “executing at least one of the print jobs specified in accordance with success of the user authentication; wherein, in a case where a total number of pages of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a total number of pages of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Further, the next closest prior art Muto (US 2010/0079800) discloses execution of an image processing job is limited using a printing amount by an image processing job that has already been executed and a printing amount that is scheduled to be printed by an image processing job that has already been transmitted but not yet executed. To accomplish this, a multi-function peripheral manages a first printing amount that has already been printed by a executed print job and a second printing amount that is scheduled to be printed by a print job that has been transmitted from the multi-function peripheral to a printer and that has not yet been executed in association with a user ID, and determines, before transmitting the print job, whether or not the total of a third printing amount that is scheduled to be printed by the print job, the first printing amount and the second printing amount exceeds an upper limit amount, (Para 0043-0147). However, Muto does not disclose in the affirmative, “executing at least one of the print jobs specified in accordance with success of the user authentication; wherein, in a case where a total number of pages of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a total number of pages of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
Finally, the next closest prior art Kaneko (US 10,691,384) discloses image forming apparatus according to an embodiment of the present invention includes: an authentication unit configured to perform authentication of a user; and a job management unit configured to perform printing processing by executing a saved print job, and in the case where the user is authenticated by the authentication unit, the job management unit executes a print job for which a first printing method is specified of print jobs associated with the user without receiving a selection by the user and executes a print job for which a second printing method is specified of print jobs associated with the user by receiving a selection by the user, (col. 1-13 lines 1-67). However, Kaneko does not disclose in the affirmative, “executing at least one of the print jobs specified in accordance with success of the user authentication; wherein, in a case where a total number of pages of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a total number of pages of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”
 “executing at least one of the print jobs specified in accordance with success of the user authentication; wherein, in a case where a total number of pages of the specified print jobs exceeds an upper limit number, one or more print jobs from among the specified print jobs are executed, wherein a total number of pages of the one or more print jobs falls within the upper limit number, and wherein the upper limit number is a fixed value used for a one-time process executed in accordance with success of the user authentication.”

Dependent claims 2-4, 6 and 11-13 are allowed because of their dependency to claims 1, 5, 7, 8, 9 and 10 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677